Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 41-44 is/are rejected under pre-AlA 35 U.S.C. 102(b) as being anticipated by U.S. Pub. No. 2009/0282614 to Jackson et al. in view of U.S. Pub. No. 2011/0107516 to Jackson et al.
Claim 41, Jackson discloses a patient positioning apparatus comprising a first lifting subassembly comprising a first carrier 3; a second lifting subassembly comprising a second carrier 4 [0068][0090][0093]; a table (100,100’) comprising a first end coupled to the carriers first carrier and an opposite second end coupled to the second carrier, the second end being fixed relative to the first end; and an actuator configured to simultaneously rotate the first lead screw relative to the first carrier in a first rotational direction and the second lead screw relative to the second carrier in the first rotational direction to move the table relative to the lead screws in a first axial direction, and to simultaneously rotate the first lead screw relative to the first carrier in an opposite second rotational direction and the second lead screw relative to the second carrier in the second rotational direction to move the table relative to the lead screws in an opposite second axial direction [0068][0090][0093].  Jackson discloses types of motor drives such as screw drives, but is silent to first and second lead screw.  Jackson ‘516 discloses a first lead screw 75 (45,45,45,45) extending through a first carrier; and a second lead screw 75’ extending through the second carrier.  Selecting from a plethora of known motor drives is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing date to select first and second screw drives as taught by Jackson yielding predictable results that provide an equivalent and alternative means to drive the apparatus of Jackson.  
Claim 42, Jackson, as modified, discloses the apparatus wherein the first carrier comprises a gear (55a,55b,56a’56’) subassembly that engages the first lead screw 75 [0056]. 
Claim 43, Jackson, as modified, discloses the apparatus wherein the gear subassembly includes a gear drive (46,46’) that engages a gear, the gear operably engaging a lead nut 33, the lead nut being in operable engagement with the first lead screw [0044][0050]. 
Claim 44, Jackson, as modified, discloses the apparatus wherein the lead nut is operably attached to the gear, the lead nut comprising a thread that engages a thread of the first lead screw [0044].





Allowable Subject Matter
Claims 27-40 and 46 are allowed.
Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 41-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/           Primary Examiner, Art Unit 3673